           Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 1 of 8




1                                                         The Honorable Thomas S. Zilly
2

3

4

5

6
                        UNITED STATES DISTRICT COURT FOR THE
7                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8    ESTATE OF WANGSHENG LENG, by
     and through administrator, LIPING YANG,     No. 2:19-cv-00490-TSZ
9
                                   Plaintiffs,   PLAINTIFFS’ REPLY IN SUPPORT OF
10
                                                 MOTION TO EXCLUDE TESTIMONY
            v.                                   FROM IRVING SCHER
11
     THE CITY OF ISSAQUAH, ISSAQUAH
12   POLICE OFFICER M. LUCHT #1201, and          NOTE ON MOTION CALENDAR:
     ISSAQUAH POLICE OFFICER KYLEN               August 21, 2020
13   WHITTOM, #1210,
14                              Defendants.
15

16

17

18

19
     Loevy & Loevy
20   David B. Owens, WSBA #53856
     100 S. King St. #100-748
21   Seattle, WA 98014
     david@loevy.com
22

23
     LAW OFFICE OF HARRY WILLIAMS LLC.
24   Harry Williams IV, WSBA #41020
     harry@harrywilliamslaw.com.
25   707 East Harrison
     Seattle WA 98102
26   206.451.7195
     Attorneys for Plaintiffs
27

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER                      LOEVY & LOEVY
                                                              100 S. KING STREE, STE 100
     2:19-cv-00490-TSZ                                            SEATTLE, WA 98104
                                                             TELEPHONE: (312) 243-5900
           Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 2 of 8




1                                            Motion to Strike

2            Defendants have produced a new declaration and letter from Irving Scher. They

3    should be excluded as an impermissible attempt for Dr. Scher to “bolster” his opinions and

4    qualifications; and attempt to explain to the Court the legal standards; and because they make

5    new claims about Dr. Arden that were not in Scher’s reports. This “supplement” is obviously

6    untimely and should be stricken. FED. R. CIV. P. 26, 37(c)(1); Plexxikon Inc. v. Novartis Pharm.

7    Corp., 2020 WL 1325068, at *2 (N.D. Cal. Mar. 20, 2020) (striking new disclosure and noting

8    the Court was “particularly alert to . . . gamesmanship where . . . Defendant submitted the

9    additional expert material in conjunction with its Daubert motions, and only after expert

10   discovery had closed”); Illinois Tool Works, Inc. v. Seattle Safety, 2010 WL 11523620, at *3 (W.D.

11   Wash. Oct. 13, 2010) (striking declaration). At minimum, the Court should ignore the

12   submission, as in Booth v. Appstack, Inc., 2016 WL 3030256, at *15 (W.D. Wash. May 25, 2016).

13                                             Introduction

14           Defendants have failed to illustrate that Scher, a biomechanical engineer, should be

15   permitted to offer medical opinions about, or purporting to interpret, Leng’s underlying

16   medical conditions. Such experts can offer testimony about general biomechanical forces, but

17   may not provide specific medical opinions about actual patient injuries. Scher has not followed

18   this rule, and has not conducted a general “force analysis” at all, but has opined extensively

19   about Leng’s specific medical issues. The claim Scher ‘s supplement was a “rebuttal” to Dr.

20   Arden defies credulity and this court should reject Defendants’ attempt to sandbag Plaintiffs.

21                                             Background

22           Dr. Scher offers three conclusions: (1) Leng had spinal deformities caused by a

23   degenerative condition, not by an acute loading event; (2) given the spinal deformities, it is

24   impossible to determine the amount of force required to create Leng’s spinal cord injury that

25   led to his death; and (3) Leng’s pre-existing pathologies made him more susceptible to injury.

26   Dkt. 71-, at 9. Scher also claimed there is “no evidence” to show the officers “forced rapidly”

27   Mr. Leng to the couch or used “excessive force.” Id. at 8.

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 1                                 LOEVY & LOEVY
                                                                           100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                          SEATTLE, WA 98104
                                                                           TELEPHONE: (312) 243-5900
            Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 3 of 8




1            Rebuttal disclosures were due April 30, 2020. FED. R. CIV. P. 26(a)(2)(D)(ii); Dkt. 47.

2    After initial disclosures, Dr. Arden made a timely supplement in response to Scher. Dkt. 71-2.

3    Scher did not file a timely supplement or “rebuttal” at all, let alone one addressing Dr. Arden.

4            On May 14, Defendants produced Scher’s supplemental report, which related solely to

5    Scher’s third conclusion. Dkt. 71-3, at 1. Scher explained: “During a call with Mr. Augenthaler,

6    he asked me to provide in this report further detail of the biomechanical engineering analysis I

7    used in my initial report to conclude that Mr. Leng was more susceptible to injury due to his

8    preexisting pathologies.” Id. These additional “details” include extensive discussion of a CT

9    Scan of Leng’s neck, and purported measurements to derive “Torg ratios” within Leng’s neck.

10   Id. at 1. Scher completed these “Torg ratio” calculations before disclosing the initial report and

11   the analysis could have been in the original report. Dkt.93-1, Scher Depo., at 88. The

12   supplement does not mention being any sort of “rebuttal” for Dr. Arden; it does not criticize

13   Dr. Arden’s original report, or even Dr. Arden’s criticisms of Scher himself. Dkt. 71-1.

14   Nonetheless, at his deposition, and after speaking with Dr. Lacy about his deposition a few

15   days before his own, Dkt. 93-1, at 7-10, Scher for the first time attempted to interject

16   disagreements with Dr. Arden via his third opinion. E.g. id. at 48-50, 54, 72, 81-82, 84-85.

17                                              Argument

18     I.    Defendants Have Forfeited Opposition to Exclusion of (1) Scher’s Second
             Conclusion and (2) Comment That No Evidence Illustrates “Excessive Force”
19
             In the motion, Plaintiffs argued that Scher’s second opinion would not assist the jury.
20
     Dkt. 68 at 10-11. The motion also pointed out Scher’s contention there is “no evidence” to
21
     show that the officers “forced rapidly” Mr. Leng to the couch or used “excessive force” should
22
     be excluded for having an inadequate factual basis and because Scher is not a police practices
23
     expert and cannot offer legal opinions. Dkt. 68, at 2, 4, 9 & n.2, 10. Defendants did not
24
     respond to these arguments, and have thus forfeited their opposition. See Madera W. Condo.
25
     Ass'n v. First Specialty Ins. Corp., 2013 WL 4015649, at *4 (W.D. Wash. Aug. 6, 2013) (“Failure to
26
     respond to an argument made by the opposing party waives the right to do so.”). The motion
27
     must be granted as to these issues.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 2                                LOEVY & LOEVY
                                                                          100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                         SEATTLE, WA 98104
                                                                          TELEPHONE: (312) 243-5900
            Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 4 of 8




1     II.    Scher’s Remaining Opinions Are Medical Opinions and Must Be Excluded

2            Defendants’ have not met their burden for presenting Scher’s remaining analysis—

3    conclusions 1 and 3—to the jury. They are medical opinions. There is no dispute Scher lacks

4    medical qualifications, and there should not be a dispute that he is not qualified to offer medical

5    conclusions about the severity of Leng’s spinal condition or its effects. Dkt. 71-2, at 1-2.

6            Generally, biomechanical engineers “are qualified to determine what injury causation

7    forces are in general and can tell how a hypothetical person’s body will respond to those

8    forces, but are not qualified to render medical opinions regarding the precise cause of a

9    specific injury.” Smelser v. Norfolk S. Ry. Co., 105 F.3d 299, 305 (6th Cir. 1997). Defendants seek

10   to turn rule inside-out. Scher has not made models or reconstructions, and has not conducted a

11   “causation forces” analysis one expects from a bioengineer. Dkt. 93-1 at 94-95. Scher, instead,

12   offers specific medical injury opinions. While Dr. Scher is obviously a very qualified and has

13   specialized training in some areas, the practice of medicine is not one of them. Nonetheless,

14   Scher has offered “medical opinions” he is not qualified to make. Indeed, his lack of

15   qualifications is evident in that he needed a medical expert to interpret a CT scan, which Scher

16   is not qualified to do. That Scher is not even qualified to read or interpret a basic scan confirms

17   he should not be permitted to tell the jury about spinal degeneration, “Torg ratios,” or other

18   medical conditions within Leng’s body. Anecdotal evidence is not expert testimony. See Dkt.

19   71-11 at 24 (“[B]iomechanical engineers may have some anecdotal knowledge of medicine, but

20   really, we’re trained in different areas [from physicians].”).

21           Tellingly, Defendants do not address the authorities cited by Plaintiffs. Dkt. 68 at 7-8.

22   And, while there are some outliers, the weight of authority applies the general rule like Smelser

23   above. That is, “because [the bioengineer] lacks the medical training necessary to identify how

24   prior medical conditions would have contributed to Plaintiffs’ alleged injuries,” they are

25   permitted to offer general causation analysis but not specific medical opinions, making the fact

26   such an expert has reviewed medical information irrelevant. Contreras v. Brown, 2018 WL

27

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 3                                 LOEVY & LOEVY
                                                                           100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                          SEATTLE, WA 98104
                                                                          TELEPHONE: (312) 243-5900
            Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 5 of 8




1    7254917, at *3 (D. Ariz. Dec. 4, 2018).1 Scher’s opinions are exactly the sort of specific medical

2    conclusions he cannot offer and should be excluded.

3    III.    Scher’s Supplemental Report Should be Excluded

4            There are three separate reasons why Scher should not be permitted to testify to the

5    things in his supplemental report: (1) they are medical opinions, not biomechanical ones; (2)

6    the supplemental consists solely of analysis that was available at the time of the original report;

7    and (3) the untimely disclosure prejudiced Plaintiffs.

8            First, Defendants contend that Scher’s supplemental report “simply explained in more

9    detail what the measurements taken by the radiologist entailed,” and that these “measurements

10   were used to reach his opinion that Mr. Leng’s pre-existing spinal condition made him more

11   susceptible to injury from trauma.” Dkt. 87 at 7. These contentions confirm, again that Scher’s

12   third opinion is a medical conclusion, not one about biomechanical engineering.

13           Second, Rule 26 requires expert disclosures to be complete. FED. R. CIV. P. Rule

14   26(e)(1)(A). Rule 26(e) is not “a loophole through which a party who submits partial expert

15   witness disclosures, or who wishes to revise [its] disclosures in light of [its] opponent’s

16   challenges to the analysis and conclusions therein, can add to them to [its] advantage after the

17   1 See also Laski v. Bellwood, 2000 WL 712502, at *3 (6th Cir. 2000) (“While Dr. Cheng was qualified to
     give general opinions about causation, he was not qualified to give medical opinions.”) (unpublished);
18
     Collins v. Benton, No. CV 18-7465, 2020 WL 3605942, at *6 (E.D. La. July 2, 2020) (explaining that
19   “multiple federal courts routinely find that biomechanical engineers are ‘not qualified to render medical
     opinions regarding the precise cause of a specific injury,’ and likewise finding a “biomechanical engineer
20   is not qualified to provide medical causation testimony”); Rodriguez v. Athenium House Corp., 2013 WL
     796321, at *4 (S.D.N.Y. Mar. 5, 2013) (explaining that, “the Southern District of New York has ruled
21   that ‘biomechanical engineers are not qualified to testify ‘as to whether [an] accident caused or
     contributed to any of plaintiff’s injuries,’ as this would amount to a medical opinion’” and therefore
22   precluded that a party’s expert who had no medical training from offering specific medical opinions
     (quoting Rodriguez v. Athenium House Corp, 2013 WL 796321, at *4 (S.D.N.Y. Mar. 5, 2013)); Oaks v.
23   Westfield Ins. Co., 2014 WL 198161, at *2 (Jan. 16, 2014) (holding that the biomechanical expert went
     beyond his expertise in speaking to both biomechanics of a car accident but also reaching medical
24   issues, and that medical opinions had to be excluded); Berner v. Carnival Corp., 632 F. Supp. 2d 1208,
     1213 (S.D. Fla. 2009) (biomechanical engineer could opine about causation but could not offer “an
25   opinion that [the plaintiff] has suffered a brain injury or that his head striking the floor caused an
     injury”). Defendants’ reliance upon Allen v. State Farm Mut. Auto. Ins. Co., 2016 WL 9086966, at *4 (D.
26   Alaska Aug. 2, 2016) is misplaced, given these authorities. Moreover, unlike Scher, the Allen expert had
     “considerable experience in clinical orthopedics,” including as a Vice Chairman for Research in the
27   Department of Orthopedic Surgery” at a medical center where he attended ex-ray rounds on a daily
     basis, and he even taught courses at the Harvard Medical School. Id.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 4                                     LOEVY & LOEVY
                                                                               100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                              SEATTLE, WA 98104
                                                                               TELEPHONE: (312) 243-5900
           Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 6 of 8




1    court’s deadline for doing so has passed.” Luke v. Family Care & Urgent Med. Clinics, 323 F.

2    App’x 496, 500 (9th Cir. 2009). Defendants do not dispute this Court should consider whether

3    the “supplemental information was available at the time set for the initial disclosure.” Sherwin-

4    Williams Co. v. JB Collision Servs., Inc., 2015 WL 4742494, at *2 (S.D. Cal. Aug. 11, 2015).

5            Here, as explained above, Scher’s supplement provided detail that could have been in

6    the original per the report, and the Torg ratios were calculated before the initial disclosure; but

7    this information was omitted. Dkt. 71-3 at 1, 3; Dkt. 93-1 at 88.2 Supplemental reports are also

8    not permitted to attempt to correct “failures of omission” Oberto v. Platypus Marine, Inc., 2017

9    WL 6380347, at *3 (W.D. Wash. Dec. 14, 2017), and Scher’s should be excluded.

10           Third, the disclosure of this report was prejudicial, given that it took place just before

11   Dr. Arden’s deposition, and the Court had ordered any rebuttal come no fewer than three days

12   before his deposition and because it included new analysis—e.g., Torg ratios—that Plaintiffs

13   did not have the opportunity to research or consider when determining an overall expert

14   strategy. Dkt. 51; see Dkt. 93, Declaration of David B. Owens, ¶¶4-5, 7-10.

15   IV.     Scher Cannot Be Permitted to Address Dr. Arden
16           The first time Plaintiff learned Scher intended to criticize Arden via his third opinion

17   was during Scher’s deposition. Id. ¶11; Dkt. 93-1, at 51, 85. Counsel was absolutely surprised,

18   given that Scher never issued a report addressing or criticizing Dr. Arden, as he himself admits.

19   See Dkt.93-1 at 45 (“Q: Have you issued a report with respect to Dr. Arden or that discusses

20   him in any way in this case? A: No.”); see also id. at 48-49, 50-51. Indeed, rather than offering

21   any opinion regarding Arden, and after having received Dr. Arden’s report, Scher’s supplement

22   said none of his opinions had changed. Dkt. 71-1, at 9.

23           There is no reasonable dispute that Scher did not timely disclose a report or opinion

24   that could be characterized as a rebuttal to Dr. Arden; it should be excluded. Blough v. Shea

25   Homes, Inc., 2014 WL 3694231, at * 4 (W.D. Wash. July 23, 2014). At minimum, Scher cannot

26
     2 Peters’ June supplement incorporated previously-unavailable evidence—most significantly the 30(b)(6)
27   deposition and new documents produced by Defendants just before that deposition (as explained
     elsewhere). See Dkt. 52, 55, 67-3. These situations reports are apples and oranges.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 5                                  LOEVY & LOEVY
                                                                            100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                           SEATTLE, WA 98104
                                                                            TELEPHONE: (312) 243-5900
           Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 7 of 8




1    be permitted to expand his supplement to include new opinions—and criticisms—related to

2    Dr. Arden which were first disclosed during his deposition. See Ciomber v. Cooperative Plus, Inc.,

3    527 F.3d 635, 642 (7th Cir. 2008) (“Rule 26(a)(2) does not allow parties to cure deficient expert

4    reports by supplementing them with later deposition testimony. The purpose of Rule 26(a)(2)

5    is to provide notice to opposing counsel—before the deposition—as to what the expert

6    witness will testify, and this purpose would be completely undermined if parties were allowed

7    to cure deficient reports with later deposition testimony.” (citations omitted)).

8            Plaintiffs are prejudiced by the surprise new attack on their expert for the first time in

9    deposition Krause v. Cty. of Mohave, 2020 WL 2316091, at *8 (D. Ariz. May 8, 2020). Prejudice

10   inheres from disclosure during “a deposition months after the scheduled deadline for both

11   initial and rebuttal reports” because it deprives “the opportunity to rebut [the expert’s] new

12   opinions with expert testimony of their own, meaningfully depose [the expert[ on the new

13   opinions, or suitably prepare for [the] examination.” Id. . The new disclosure prejudiced

14   Plaintiffs during the deposition; as Plaintiffs were not prepared to addresses Scher as a rebuttal

15   witness. Dkt 93, ¶12. Plaintiffs did not have the opportunity to consult with Dr. Arden (or

16   another expert) about Scher’s third opinion or “Torg ratios” as some sort of criticism of Dr.

17   Arden—the issue came out of left field. Id. ¶¶11-12. Nor did Plaintiff have the opportunity to

18   retain or disclose an expert pointing out the contradiction between Scher’s new criticisms of

19   Arden, which are inconsistent with his second opinion (that he cannot tell the amount of force

20   used). Id. Moreover, had Plaintiffs known Scher intended to criticize Arden, Plaintiffs would

21   have had Arden respond and almost certainly disclosed a reconstruction, and/or other

22   medical/vocational expert. Id. ¶¶3-8, 13-14. Plaintiffs did not undertake this effort because

23   Scher’s opinions were not critical of Plaintiffs’ experts. Id. ¶¶3-8, 13-14. Defendants’ suggestion

24   Plaintiffs had opportunity to explore Scher’s new opinions during the deposition is beyond

25   “hard to swallow” and, as in Krause, should be rejected. 2020 WL 2316091, at *8.

26                                              Conclusion

27           Plaintiff respectfully requests the motion to exclude Scher be granted.

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 6                                 LOEVY & LOEVY
                                                                           100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                          SEATTLE, WA 98104
                                                                           TELEPHONE: (312) 243-5900
           Case 2:19-cv-00490-TSZ Document 97 Filed 08/21/20 Page 8 of 8




1                                                   RESPECTFULLY SUBMITTED

2
                                                    /s/David B. Owens
3                                                   One of Plaintiffs’ Attorneys
     Loevy & Loevy
4    David B. Owens, WSBA #53856
     100 S. King St. #100-748
5    Seattle, WA 98014
     david@loevy.com
6

7    LAW OFFICE OF HARRY WILLIAMS LLC.
     Harry Williams IV, WSBA #41020
8    harry@harrywilliamslaw.com.
     707 East Harrison
9    Seattle WA 98102
     206.451.7195
10   Attorneys for Plaintiffs
11
                                    CERTIFICATE OF SERVICE
12

13          I, David B. Owens, an attorney, certify that on August 21, 2020, I caused the foregoing
14   to be filed on the court’s electronic docket via ECF and thereby effected service on all counsel
15   of record.
16

17                                                           /s/David B. Owens
18

19

20

21

22

23

24

25

26

27

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
     EXCLUDE TESTIMONY FROM IRVING SCHER- 7                                  LOEVY & LOEVY
                                                                           100 S. KING STREET, STE 100
     2:19-cv-00490-TSZ                                                          SEATTLE, WA 98104
                                                                           TELEPHONE: (312) 243-5900
